Citation Nr: 0218295	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-08 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from January 1981 to 
January 1984.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan (the RO).  

The Board notes that although the veteran requested a 
local hearing in May 1999, she specifically withdrew this 
request in a letter received in September 1999, signed by 
her. 

For reasons explained below, the Board is remanding this 
case so that the veteran's request for a heating before a 
Board Member may be honored.  


REMAND

Factual Background

In a December 2000 letter, the veteran requested a 
personal hearing before a Member of the Board.  On March 
19, 2001, the RO contacted the veteran by telephone.  She 
requested a Board videoconference hearing, to be conducted 
at the RO.  By letter dated March 29, 2001, the RO 
informed the veteran that her name had been added to the 
waiting list.  There is no indication that a hearing was 
held, that the veteran failed to report for a scheduled 
hearing or that the veteran subsequently withdrew her 
request for a hearing.  

Analysis

Because proceedings before the Board are non-adversarial 
in nature, the VA is required by statute and case law to 
assist the veteran in developing facts pertinent to her 
claim, including affording her a hearing if she so 
desires.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.103, 20.700 (2002).  
The veteran has a specific right to request a hearing on 
appeal before a Member of the Board at the VA Regional 
Office or via videoconference for the purpose of 
presenting argument and testimony relevant and material to 
the issues on appeal.  See 38 C.F.R. §§ 20.703, 20.704 
(2002).

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a Board 
videoconference
hearing.  All communications with the veteran and her 
representative regarding the scheduling of the 
hearing should be documented in her
VA claims folder.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 1991) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




